DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Drawings
The drawings are objected to because they are greyscale photographs that obscure features of the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 13, 17 are objected to because of the following informalities:  
Claims 2 and 13 each recite “a plane substantially orthogonal the primary surface”. This should read “a plane substantially orthogonal to the primary surface” (emphasis added).
Claim 17 recites “a sidewall extending transverse the primary plane from edge”. This should read “a sidewall extending transverse to the primary plane from an edge” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “a plurality of corresponding dimples formed in the flange on opposite sides of the center cut”, i.e. a single flange comprising a plurality of dimples on opposite sides of a center cut. However, in regards to this, the specification states: “In some embodiments a flange 60, 65 extends from a terminal end of the sidewall 45, 50 and parallel the primary plane 20 of the strut 10. In some embodiments a plurality of corresponding dimples 70, 72 or 75, 77 formed in the flange 60, 65 on opposite sides of the center cut 15” (emphasis added). – Looking to the drawings, elements 60 and 65 are separate flanges on opposite sides of the center cut. Nowhere is a single flange having dimples on opposite sides of a center cut is shown and as the specification clearly recites two separate flanges, it would be clear to one having ordinary skill in the art that the inventor did not have possession of a hanger with a single flange that comprises dimples on opposite sides of a center cut. 
Claims 18-20 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney, Jr. et al. (US 3,737,127).
Regarding Claim 1, Maloney discloses a gutter hanger comprising: a strut comprising a center portion (Maloney: Fig. 2, 5; 14) having a primary surface, a first end (Maloney: Fig. 2, 5; 15), a second end (Maloney: Fig. 2, 5; 18-19) and a center cut (Maloney: Fig. 2, 5; 29-30) in the center portion extending axially between the first end and the second end.
Regarding Claim 6, Maloney discloses the gutter hanger of claim 1 wherein the center cut (Maloney: Fig. 2, 5; 29-30) comprises a drain.
Regarding Claim 8, Maloney discloses the gutter hanger of claim 1 further comprising a radiused edge (Maloney: Fig. 2; 18a).
Regarding Claim 9, Maloney discloses the gutter hanger of claim 1 further comprising a first gusset and a second gusset (Maloney: Fig. 2, 5; 22a) formed between the center portion and the first end.
Regarding Claim 10, Maloney discloses the gutter hanger of claim 1 further comprising a first gusset and a second gusset (Maloney: Fig. 2, 5; 22a) formed between the center portion and the second end.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor (US 2,569,622).
Regarding Claim 1, Trainor discloses a gutter hanger comprising: a strut (Trainor: Fig. 1-4; 10) comprising a center portion (Trainor: Annotated Fig. 1-2; C) having a primary surface, a first end (Trainor: Annotated Fig. 1-2; E1), a second end (Trainor: Annotated Fig. 1-2; E2) and a center cut (Trainor: Fig. 1, 3, 5; 12) in the center portion extending axially between the first end and the second end.
Regarding Claim 2, Trainor discloses the gutter hanger of claim 1 wherein the center portion (Trainor: Annotated Fig. 1-2; C)  further comprises a first side wall (Trainor: Annotated Fig. 4; W1), a second side wall (Trainor: Annotated Fig. 4; W2), a third side wall (Trainor: Annotated Fig. 4; W3) and a fourth side wall (Trainor: Annotated Fig. 4; W4) wherein each sidewall extends parallel axially along the center portion in a plane substantially orthogonal the primary surface of the gutter hanger.
Regarding Claim 3, Trainor discloses the gutter hanger of claim 2 wherein the center cut (Trainor: Fig. 1, 3, 5; 12) further comprises a plurality of flanges (Trainor: Fig. 1; 11) extending orthogonally from a distal edge of the second sidewall (Trainor: Annotated Fig. 4; W2) and third sidewall (Trainor: Annotated Fig. 4; W3) towards the midline of the center cut.

Regarding Claim 11, Trainor discloses a gutter hanger comprising: a strut comprising a center portion (Trainor: Annotated Fig. 1-2; C), a first end (Trainor: Annotated Fig. 1-2; E1), a second end (Trainor: Annotated Fig. 1-2; E2) and a center cut (Trainor: Fig. 1, 3, 5; 12) in the center portion between the first end and the second end wherein the center portion further comprises a first radius strut (Trainor: Annotated Fig. 1-2; S1) formed on a first side of the center cut and a second radius strut (Trainor: Annotated Fig. 1-2; S2) formed on the second side of the center cut. [Note: Each corner and bend of the indicated struts has a radius.] 
Claims 12-13 are rejected, as set forth in the rejection of claims 2-3.

    PNG
    media_image1.png
    755
    511
    media_image1.png
    Greyscale

I: Trainor; Annotated Fig. 1-2


    PNG
    media_image2.png
    672
    949
    media_image2.png
    Greyscale

II: Trainor; Annotated Fig. 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney, Jr. et al. (US 3,737,127) in view of Hurley (US 4,120,474).
Regarding Claim 7, Maloney discloses the gutter hanger of claim 1, but fails to explicitly disclose a center portion that further comprises a first radius strut formed on a first side of the center cut and a second radius strut formed on a second side of the center cut.
However, Hurley teaches a center portion (Hurley: Fig. 3-4; 50) further comprising a (Hurley: Fig. 3-4; 60) formed on a first side of a center cut (Hurley: Fig. 3-4; 58) and a second radius strut (Hurley: Fig. 3-4; 60) formed on a second side of the center cut.
Maloney and Hurley are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets and supporting structures from vertical surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the center portion in Maloney with the struts from Hurley, with a reasonable expectation of success, in order to provide a portion of the center portion that is rigidified, thereby helping resist downward bending caused by the weight of a supported object (Hurley; Col. 4, Ln. 60-66).

Regarding Claim 11, Maloney discloses a gutter hanger comprising: a strut comprising a center portion (Maloney: Fig. 2, 5; 14), a first end (Maloney: Fig. 2, 5; 15), a second end and a center cut (Maloney: Fig. 2, 5; 29-30)  in the center portion between the first end and the second end.
Maloney fails to explicitly disclose a center portion further comprising a first radius strut formed on a first side of the center cut and a second radius strut formed on the second side of the center cut. However, Hurley teaches a center portion (Hurley: Fig. 3-4; 50) further comprising a first radius strut (Hurley: Fig. 3-4; 60) formed on a first side of a center cut (Hurley: Fig. 3-4; 58) and a second radius strut (Hurley: Fig. 3-4; 60) formed on the second side of the center cut. [Note: See the rejection of claim 7 for motivation.]
Regarding Claim 16, Maloney discloses the gutter hanger of claim 11 wherein the center cut (Maloney: Fig. 2, 5; 29-30) comprises a drain.

Claims 4-5, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trainor (US 2,569,622) in view of Brydges (US 4,897,958).
Regarding Claim 4, Trainor discloses the gutter hanger of claim 3, but fails to disclose flanges that further comprise a plurality of dimples. However, Brydges teaches flanges that further comprise a plurality of dimples (Brydges: Fig. 1; 14, 15).
Trainor and Brydges are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets and supporting structures from vertical surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flanges in Trainor with the dimple structure from Brydges, with a reasonable expectation of success, in order to provide a respective flange structure that is a unified piece but is able to receive an object at a plurality of locations (Brydges: Col. 2, Ln. 14-19), thereby increasing the durability of the structure without compromising adjustability.
Regarding Claim 5, Trainor discloses the gutter hanger of claim 3, but fails to disclose flanges further comprising a plurality of corresponding dimples configured to receive a roof strap. However, Brydges teaches flanges further comprising a plurality of corresponding dimples (Brydges: Fig. 1; 14, 15) configured to receive a roof strap. [Note: See the rejection of claim 4 for motivation.]
Claims 14-15 are rejected, as set forth in the rejection of claims 4-5.

Regarding Claim 17, Trainor discloses a gutter hanger comprising: a strut forming a primary plane, the strut comprising a center portion (Trainor: Annotated Fig. 1-2; C), a first end, a second end and a center cut (Trainor: Fig. 1, 3, 5; 12) in the center portion between the first end (Trainor: Annotated Fig. 1-2; E1) and the second end (Trainor: Annotated Fig. 1-2; E2); a sidewall (Trainor: Annotated Fig. 4; W2, W3) extending transverse the primary plane from edge of the strut forming the center cut; a flange (Trainor: Fig. 1; 11) extending from a terminal end of the sidewall and parallel the primary plane of the strut.
Trainor fails to disclose a plurality of corresponding dimples formed in the flange on opposite sides of the center cut. However, Brydges teaches a plurality of corresponding dimples (Brydges: Fig. 1; 14, 15) formed in a flange on opposite sides of a center cut. [Note: See the rejection of claim 4 for motivation.]
Regarding Claim 18, Trainor, as modified, teaches the gutter hanger of claim 17 wherein the center portion further comprises a first radius strut (Trainor: Annotated Fig. 1-2; S1) formed on a first side of the center cut (Trainor: Fig. 1, 3, 5; 12) and a second radius strut (Trainor: Annotated Fig. 1-2; S2) formed on the second side of the center cut.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trainor (US 2,569,622) in view of Brydges (US 4,897,958) as applied to claim 17 above, and further in view of Maloney, Jr. et al. (US 3,737,127).
Regarding Claim 19, Trainor, as modified, teaches the gutter hanger of claim 17 but fails to disclose a first gusset and a second gusset formed between the center portion and the first end. However, Maloney teaches a hanger comprising a first gusset and a second gusset (Maloney: Fig. 2, 5; 22a) formed between a center portion and a first end.
Trainor and Maloney are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets and supporting structures from vertical surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hanger in Trainor with the gussets from Maloney, with a reasonable expectation of success, in order to provide a means of reinforcing the structure around junctures in the hanger, thereby ensuring that the hanger is thoroughly stiffened against bending forces imposed thereon (Maloney: Col. 2, Ln. 50-56).
Regarding Claim 20, Trainor, as modified, teaches the gutter hanger of claim 17 but fails to disclose a first gusset and a second gusset formed between the center portion and the second end. However, Maloney teaches a hanger comprising a first gusset and a second gusset (Maloney: Fig. 2, 5; 22a) formed between the center portion and the second end. [Note: See the rejection of claim 19 for motivation.]


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631